Citation Nr: 0925010	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the right (major) third 
metacarpal.

2.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS) and ulnar neuropathy, to include as secondary 
to the service-connected right third metacarpal fracture 
residuals disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
March 1988.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi that, in 
part, denied the appellant's claim of entitlement to an 
evaluation in excess of zero percent for his right third 
metacarpal fracture residuals disability.  The appellant then 
appealed that denial of an increased (compensable) rating.  

In June 2007, a Travel Board hearing was conducted at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  

The Board thereafter denied the appellant's claim for an 
increased evaluation for the right third metacarpal fracture 
residuals disability in a decision dated February 29, 2008.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  A Joint Motion for Partial Remand was 
submitted to the Court in March 2009.  An April 2009 Order of 
the Court vacated only that part of the Board's decision that 
denied an evaluation in excess of zero percent for the 
residuals of the fracture of the right third metacarpal 
disability.  The increased rating issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

The Joint Motion for Partial Remand also pointed out that the 
claims file does not contain any Statement of the Case (SOC) 
issued in response to the appellant's December 2006 Notice of 
Disagreement (NOD) (a VA Form 21-4138 from the appellant that 
indicated he disagreed with the RO's denial of his claim for 
service connection for right carpal tunnel syndrome (CTS), 
including as secondary to the service-connected right third 
metacarpal fracture residuals disability, in a November 2006 
rating decision).  The Board must therefore remand that issue 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

As previously noted, an April 2009 Order of the Court vacated 
the Board's February 2008 decision to deny the appellant's 
claim of entitlement to a compensable evaluation for his 
right third metacarpal fracture residuals disability.  The 
basis for the remand was that VA had failed in its duty to 
assist in that the notice letters sent to the appellant had 
failed to adequately address the types of information and 
evidence the appellant could submit concerning his 
disability. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with notice that he could submit evidence, including medical 
records and lay statements, showing that his right third 
metacarpal fracture residuals disability had increased in 
severity.  The letters also informed the appellant of what 
evidence he and VA would be responsible for obtaining.  
However, none of the letters advised the appellant of the 
criteria under which his right third metacarpal fracture 
residuals disability would be rated, what specific symptoms 
were necessary to be granted a higher rating, that he should 
submit evidence demonstrating the impact his right third 
metacarpal fracture residuals disability has on his daily 
life, or provide examples of the types of medical and lay 
evidence that are relevant to his claim for an increased 
rating.  As such, the VCAA notice provided in this case was 
defective.  See Vazquez-Flores, 22 Vet. App. at 43-44.  

On remand, the appellant must be provided notice which 
complies with the holding of the Court in the Vasquez-Flores 
case.  To do this, the AMC/RO should notify the appellant  
that: (1) to substantiate such a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) if the Diagnostic Code under which he is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by him demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to him; (3) he must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that he may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.

In the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The RO did not advise the appellant of such 
information and this should be remedied on remand.

Review of the evidence of record reveals that the appellant 
was last afforded a VA hand examination in March 2006.  
Because it has been over three years since he has received an 
examination, and because the appellant has asserted that his 
right third metacarpal fracture residuals disability is of 
greater severity than that which is reflected by the present 
evaluation, a VA examination to determine the current nature 
and extent of the right third metacarpal disability is 
indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  To ensure 
that the record reflects the current severity of the 
appellant's right third metacarpal fracture residuals 
disability on appeal, the contemporaneous examination must 
include findings responsive to all applicable rating 
criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide a veteran with a thorough 
and contemporaneous medical examination).

Finally, the appellant submitted a timely NOD, in December 
2006, in which he specifically stated to his disagreement 
with the RO's denial of service connection for his right 
CTS/ulnar neuropathy which he argued was secondary to his 
right third metacarpal fracture residuals disability.  
Because the RO apparently has not yet issued an SOC 
addressing the right CTS/ulnar neuropathy service connection 
issue which was denied in a November 2006 rating action, the 
Board must remand the that issue to the AMC/RO for issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his increased rating claim, 
and of what part of such evidence he 
should obtain and what part the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The AMC/RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above.  In particular, the 
AMC/RO must provide at least general 
notice of all possible Diagnostic Codes 
under which the residuals of the right 
third metacarpal fracture may be rated.  
If the Diagnostic Code(s) under which the 
appellant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the appellant demonstrating 
a noticeable worsening or increase in 
severity of the right third metacarpal 
disability (such as a specific 
measurement or test result), the 
appellant should be notified of any such 
requirement.  Such notice must also 
provide examples of the types of medical 
and lay evidence that the appellant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased (compensable) evaluation.  An 
appropriate period of time should be 
allowed for response.

2.  The AMC/RO must send the appellant a 
notice letter which is consistent with 
the requirements outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding how VA 
determines disability ratings and 
effective dates.  An appropriate period 
of time should be allowed for response.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA and private physicians and/or medical 
facilities that have provided him with 
any treatment for his right third 
metacarpal fracture residuals since 2004, 
and secure all available relevant reports 
not already of record from those sources.  
To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After the above development has been 
accomplished, the AMC/RO should schedule 
the appellant for an appropriate VA 
medical examination to accurately 
determine and delineate the extent and 
severity of his right third metacarpal 
fracture residuals disability.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should state 
in the report whether said claims file 
review was conducted.  All necessary 
tests, such as x-rays, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The results of 
any radiographic/imaging examinations of 
record should be discussed.  The 
examination report should include a 
detailed account of all manifestations of 
right third metacarpal fracture 
residuals/pathology present.  (An opinion 
should be provided based on review of the 
claims file alone if the appellant fails 
to report for the examination.)

In particular, the examiner should 
describe all symptomatology due to the 
appellant's service-connected right third 
metacarpal comminuted and undisplaced 
fracture residuals.  The examiner should 
state whether or not any arthritis of the 
right third metacarpal is related to the 
in-service comminuted and undisplaced 
fracture.  The rationale for all opinions 
expressed should also be provided.  In 
particular, the examiner must describe in 
detail the relative degree or percentage 
of the loss of right third metacarpal 
function.  The examiner should provide a 
detailed description of any associated 
pain or tenderness as well as the 
presence of any limitations caused by any 
adhesions or nerve impairment.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the existence and severity 
of any right hand muscle atrophy, any 
right third finger arthritis, any 
incoordination, any weakened movement and 
any excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

5.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
Consideration should be given to any 
potential sources of a compensable 
disability rating for the right third 
metacarpal disability, including 
functional loss due to pain.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); DeLuca v. Brown, 8 Vet. App. 202 
(1995); and pertinent General Counsel 
Opinions.  

7.  If the benefits sought on appeal 
remain denied regarding the claim for an 
increased evaluation for the residuals of 
a fracture of the right (major) third 
metacarpal, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

8.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
service connection for right CTS/ulnar 
neuropathy, claimed as secondary to the 
right third metacarpal fracture residuals 
disability, to include by way of 
aggravation.  If no additional 
development is required, including any 
required notice prescribed by current 
regulations and caselaw, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2008), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should the right CTS/ulnar 
neuropathy issue be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

